UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                           )
SANAD ALI YISLAM AL-KAZIMI,                )
                                           )
                       Petitioner,         )
                                           )
        v.                                 )  Civil Action No. 05-2386 (RBW)
                                           )
BARACK H. OBAMA,                           )
President of the United States of America, )
et al.,                                    )
                                           )
                       Respondents.        )
____________________________________)


                                           ORDER

       In accordance with the oral ruling issued by the Court at the conclusion of the motions

hearing held on this same date, it is

       ORDERED that the petitioner’s motion for an order requiring, under certain

circumstances, that the government provide him with thirty-days advance notice of a decision to

transfer him from the Guantanamo Bay Naval Station is DENIED.

       SO ORDERED this 19th day of August, 2011.


                                                           REGGIE B. WALTON
                                                           United States District Judge